PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Messinger, Samuel
Application No. 16/789,451
Filed: 13 Feb 2020
For: LONGITUDINAL SILICON INGOT SLICING APPARATUS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.59(b), filed January 10, 2022, to expunge information from the above identified application.

The petition is dismissed.

The request is unclear.  For the purposes of this decision, it is assumed that the requested expungement is for the original drawings.

However, 37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

In accordance with 37 CFR 1.59(a)(2), the original drawings will not be expunged from the record pursuant to 37 CFR 1.59(b).  Moreover, petitioner has not filed a petition under 37 CFR 1.183 establishing that an extraordinary situation exits in which justice requires the requested expungement pursuant to a waiver of 37 CFR 1.59 under 37 CFR 1.183, as discussed in MPEP 724.05 IV.  Also, misfiling a paper in the wrong application is not such an extraordinary situation.  

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions